Upon review of the competent evidence of record with reference to the errors assigned, and finding no good grounds to receive further evidence or to rehear the parties or their representatives, the Full Commission affirms the Dismissal With Prejudice filed by the Deputy Commissioner.
                               ***********
Based upon a review of the pleadings and documents filed herein, the Full Commission finds and concludes as follows:
1. Plaintiff is an inmate of the North Carolina Department of Correction having been convicted of first degree murder, conspiracy to commit murder, and first degree burglary. It appears from the documents in the record that plaintiff has pursued his case through the North Carolina Supreme Court. Plaintiff has now filed a claim with the Industrial Commission alleging ineffective assistance of counsel.
2. Plaintiff has not alleged any act of negligence on the part of defendant or any of its employees.
3. There has been no request for hearing before the Industrial Commission in this matter, and plaintiffs claim was dismissed upon motion by defendant.
4. The Industrial Commission lacks jurisdiction to address the issue raised by plaintiff. If plaintiff has not already exhausted his appeal rights, this claim is properly brought in Superior Court.
                               ***********
IT IS THEREFORE ORDERED that
1. Plaintiffs claim must be and is hereby dismissed with prejudice.
2. Each party shall bear its own costs.
This the day of April, 2001.
                                   S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_______________ LAURA K. MAVRETIC COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER